Title: To James Madison from John G. Jackson, 25 September 1800
From: Jackson, John G.
To: Madison, James


Colo. Madison.
Clarksburg Septr 25th 1800
The friends of republicanism have to congratulate each other upon the auspicious appearance of political events. It is reduced to a certainty as far as human foresight can predict that both Houses of the Pennsylvania Legislature will be republican after the October Elections. I conversed last Week with a Monsieur Savary de Valcoulon intimate friend & copartner with Mr Gallatin who says that he (Mr Gallatin) after the most mature deliberation and enquiry has no doubt nay, is certain, that in consequence of the reelection of six Senators the annual constitutional number and some others occasioned by deaths & resignations a sufficient change will be effected to produce a Majority of the friends to the constitution in the Senate—in that case Govr. McKean will immediately convene the Legislature, and the immaculate Jefferson will be our next President. Then will the genius of american Liberty be reanimated, truth & honesty long vilified and trampled under foot by the Machinists of Sedition Laws &c. &c. will resume their respective stations and shine refulgent throughout our political hemisphere. But stop! I must not forget that a Sedition Law and a modern Jeffreys (alias Chase) are in existence, also that the Post Masters (with a few virtuous exceptions) are subservient to the views of the Administration and my Letters liable to interception my fears suppress the effusions of my pen when contemplating the agreeable prospect before us.
I must therefore be content with assuring you our politics here are decisively right and leave us no room to doubt their predominance in our own State. My Father joins his salutations with mine he intends doing himself the pleasure to call upon you on his way to Congress some time previous to the 3d Monday in November. Adieu your obt Servt.
John G Jackson
